DETAILED ACTION
Claims 1-6, 8-17, 21-24 are pending in the application and claims 1-6, 8-17, 21-24 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
IDS Considered
The information disclosure statement (IDS) submitted on 1/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-6, 8, 10, 14-17, 23, and 24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gauglitz et al. US2013/0275505 in view of Cecora US2012/0290968 in view of Channabasavaiah US2010/0083105
Regarding claim 1, Gauglitz teaches: receiving, a request for content enhancement of a web document being currently displayed at the client terminal via the browser, the web document being provided to the client terminal by a third-party content network node; (Gauglitz see paragraphs 0017 0032 0042 0045 0108 0109 adding event page and updating event page for user page while viewing particular event page using photos taken by other users, user to order product seen on event page and directed to third party vendor. User page reads on document and third party reads on third party content node, adding and updating event page and user to order product reads on request for enhancement)
identifying a relation between the web document and a first multi participant event included in a plurality of multi participant events, the identifying comprising analyzing content in the web document that is displayed at the client terminal and, the plurality of multi participant events being documented in an event dataset, and each of the plurality of multi participant events being held in a geographical venue that hosts a plurality of participants;  (Gauglitz see paragraphs 0030-0032 0040 0041 0054 determining characteristics of user and user page such as likes and location information and using these characteristics to match events and advertisements where events could be professional major sports games such as NHL or NFL games. Characteristics of user reads on content of web document, matching characteristics to additional events and advertisements reads on analyzing and identifying a relationship, games such as NHL and NFL games reads on multi-participant event with graphical venue) 
identifying a group of user uploaded media content files, in a plurality of user uploaded media content files, by matching at least one feature of the first multi participant event with at least one event indicating tag associated with an uploaded media content file in the plurality of user uploaded media content files; and (Gauglitz see paragraphs 0044-0047 user uploaded images are determined to be associated with a given event based on time date and location of the image and event. Users uploading images for others to see for an event reads on multi-participant event, user uploaded images reads on user uploaded content files, location time and date satisfying requirements for inclusions reads on features matching a tag)
forwarding, from the enhancement network node, at least one media content file of the group of user uploaded media content files, cause a simultaneous presentation of the at least one media content file on the browser with the web document, the simultaneous presentation of the at least one media content file being separate from presentation of the web document by the browser, and the simultaneous presentation being implemented as an overlay displayed over a part of the presentation of the web document (Gauglitz see paragraphs 0022 0032 0042 0045 0046 0054 0108 0109 images associated with the event are shown to requesting users in browser where the updates for the events are displayed on user's page for example user is recommended advertisement or book regarding Paris or France when user is currently viewing a different event where the image can be provided by a third party vendor. Third party vendor reads on enhancement node, concurrent viewing of event and advertisement or book reads on simultaneous presentation. The advertisement may be placed on the event page but has nothing to do with the event reads on separate. Advertisements on event pages to be placed on user’s page where user’s page reads on web document and advertisement placed on user’s page reads on overlay).
Gauglitz does not distinctly disclose: at an enhancement network node from a browser extension of a browser running on a client terminal
In response to the request analyzing a plurality of search keywords of a search query submitted to a search engine
Forwarding to the browser extension of the browser running on the client terminal at least one media content file, the browser extension being configured to cause presentation of the at least one media content file
However, Cecora teaches: from a browser extension of a browser running on a client terminal (Cecora see paragraph 0010 0043 browser extension as a pop up window to display profile images)
Forwarding to the browser extension of the browser running on the client terminal at least one media content file, the browser extension being configured to cause presentation of the at least one media content file (Cecora see paragraph 0010 0043 browser extension as a pop up window to display profile images where image reads on media content file)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz to include to include a browser extension as taught by Cecora for the predictable result of more efficiently presenting content by using a browser extension to display additionally requested content.
Gauglitz and Cecora does not appear to distinctly disclose: at an enhancement network node
In response to the request analyzing a plurality of search keywords of a search query submitted to a search engine
However, Channabasavaiah teaches: at an enhancement network node
In response to the request analyzing a plurality of search keywords of a search query submitted to a search engine (Channabasavaiah see paragraph 0028 0045 client side server to obtain entities from a second query such as search terms and modify documents based on the obtained entities to display. Client side server reads on enhancement node, client side to modify document reads on in response to request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz as modified to include client side server to modify documents as taught by Channabasavaiah for the predictable result of giving a user more applicable content using characteristics already known about the user. 
	Regarding Claim 2, Gauglitz as modified further teaches: wherein the at least one event indicating tag comprises a tag representing at least one of a capturing location or a capturing time, and wherein the at least one feature of the first multi participant event comprises at least one of an event time value, or an area defining value (Gauglitz see paragraph 0020 0044 events having a time window and GPS location, images uploaded are checked for time and date)
Regarding claim 3, Gauglitz as modified further teaches: wherein the request is issued by the browser extension in response to detecting access of the web document on the client (Cecora see paragraph 0010 0043 displaying profile images of user on browser extension then displaying images on extension of user profile)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz to include to include a browser extension as taught by Cecora for the predictable result of more efficiently presenting content by using a browser extension to display additionally requested content.
	Regarding Claim 4, Gauglitz as modified further teaches: wherein the plurality of user uploaded media content files comprise a plurality of video files and a plurality of images both captured by a plurality of different users and uploaded from a plurality of different client terminals (Gauglitz see paragraph 0017 0028 0045 users attending event to upload images and videos for other users to see)
Regarding Claim 5, Gauglitz as modified further teaches: wherein the event dataset is created by an analysis of content from a plurality of web document (Gauglitz see paragraph 0022 user subscribed to event page is added to user home page)
Regarding Claim 6, Gauglitz as modified further teaches: wherein the event dataset is created based on an analysis of information about the location and time of at least one of the plurality of user uploaded media content files (Gauglitz see paragraph 0047 GPS location is coupled with data and time information to collected images for a given event)
Regarding Claim 8, Gauglitz further teaches: wherein the first multi participant event is defined by a first value setting plurality of different locations and a second value defining a common timing (Gauglitz see paragraph 0041 0050 0053 events for NBA games or real estate in a given distance from certain points of interest or location to cover the entirety of New York City)
Regarding Claim 10, Gauglitz further teaches: wherein the web document is a webpage (Gauglitz see paragraph 0022 user home page)
Regarding claim 14, Gauglitz further teaches: iteratively updating the event dataset with up-to-date multi participant events (Gauglitz see paragraph 0041 0048 dynamically updating events where events could be NBA games)
Regarding claim 15, Gauglitz further teaches: iteratively updating of a dataset documenting the plurality of user uploaded media content files with new user uploaded media content files and repeating the identifying with the new user uploaded media content files for updating the group of user uploaded media content files and forwarding at least some members of the updated group to the simultaneous presentation (Gauglitz see paragraph 0041 0045 0048 dynamically updating events to upload images and content to and event for other users “attending” the event to view)
Regarding claim 16, Gauglitz further teaches: a non-transitory computer readable medium comprising computer executable instructions adapted to perform the method of claim 1. (Channabasavaiah see paragraphs 0054-0059 computer and machine readable media such as non volitole media or magnetic mediums with instructions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz as modified to include client side server to modify documents as Channabasavaiah for the predictable result of giving a user more applicable content using characteristics already known about the user. 
Regarding claim 17, Gauglitz teaches: a database that hosts an event dataset documenting a plurality of multi participant events, each of the plurality of multi participant events being held in a geographical venue that hosts a plurality of participants; (Gauglitz see paragraph 0017 0041 database of events where events can be sporting events such as NBA games. NBA games reads on multi-participant events with a venue)
at least one processor; (Gauglitz see paragraph 0036 processor)
a web document analyzer that uses the at least one processor to identify a relation between a web document, currently displayed at a client terminal via a browser running on the client terminal, and a first multi participant event included in the plurality of multi participant events, the web document being provided to the client terminal by a third-party content network node, the identifying comprising:
analyzing content in the web document (Gauglitz see paragraphs 0030-0032 0040 0041 0054 0108 0109 determining characteristics of user and user page such as likes and location information and using these characteristics to match events and advertisements where events could be professional major sports games such as NHL or NFL games and user to order product seen on event page and directed to third party vendor. Social media site and third party reads on third party content node, matching characteristics to additional events and advertisements reads on analyzing and identifying a relationship, games such as NHL and NFL games reads on multi-participant event)
 (Gauglitz see paragraphs 0044-0047 user uploaded images are determined to be associated with a given event based on time date and location of the image and event. Users uploading images for others to see for an event reads on multiparticipant event, user uploaded images reads on user uploaded content files, location time and date satisfying requirements for inclusions reads on features matching a tag)
client interface module that receives, a request for content enhancement of the web document, forwards, at least one media content file of the group of user uploaded media content files, a simultaneous presentation of the at least one media content file on the browser with the web document, the simultaneous presentation of the at least one media content file being separate from presentation of the web document by the browser, and the simultaneous presentation being implemented as an overlay displayed over a part of the presentation of the web document (Gauglitz see paragraphs 0022 0032 0042 0045 0046 0054 0108 0109 images associated with the event are shown to requesting users in browser where the updates for the events are displayed on user's page for example user is recommended advertisement or book regarding Paris or France when user is currently viewing a different event where the image can be provided by a third party vendor. Dynamically updating event page while viewing user home page and adding events, user to order product seen on event page and directed to third party vendor. Adding events to home page, update and user to order product reads on request for enhancement. Third party vendor reads on enhancement node, concurrent viewing of event and advertisement or book reads on simultaneous presentation. The advertisement may be placed on the event page but has nothing to do with the event reads on separate. Advertisements on event pages to be placed on user’s page where user’s page reads on web document and advertisement placed on user’s page reads on overlay).
Gauglitz does not distinctly disclose: An enhancement network node, comprising:
and analyzing one or more web documents in a result of a search query submitted to a search engine, the search query being submitted to the search engine prior to the web document being loaded by the browser, the search engine being accessed by the browser; and
from a browser extension of the browser running on the client terminal and forwards to the browser extension of the browser running on the client terminal in response to the request, the browser extension being configured to cause presentation of the at least one media content file
However, Cecora teaches: from a browser extension of the browser running on the client terminal and forwards to the browser extension of the browser running on the client terminal, in response to the request, the browser extension being configured to cause presentation of the at least one media content file (Cecora see paragraph 0010 0043 browser extension as a pop up window to display profile images where image reads on media content file)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz to include to include a browser extension as taught by Cecora for 
Further, the combination of Gauglitz and Cecora does not appear to distinctly disclose: An enhancement network node, comprising:
and analyzing one or more web documents in a result of a search query submitted to a search engine, the search query being submitted to the search engine prior to the web document being loaded by the browser, the search engine being accessed by the browser; and
in response to the request 
However, Channabasavaiah teaches: An enhancement network node, comprising: (Channabasavaiah see paragraph 0028 0045 Client side server reads on enhancement node)
and analyzing one or more web documents in a result of a search query submitted to a search engine, the search query being submitted to the search engine prior to the web document being loaded by the browser, the search engine being accessed by the browser; and (Channabasavaiah see paragraph 0028 0045 client side server to obtain entities from a second query such as search terms and terms from documents)
in response to the request (Channabasavaiah see paragraph 0028 0045 client side server to obtain entities from a second query such as search terms and modify documents based on the obtained entities to display. Client side server reads on enhancement node, client side to modify document reads on in response to request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz as modified to include client side server to modify documents as Channabasavaiah for the predictable result of giving a user more applicable content using characteristics already known about the user. 
Regarding claims 23 and 24, note the rejection of claim 1, 6, 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 9, 22 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gauglitz et al. US2013/0275505 in view of Cecora US2012/0290968 in view of Channabasavaiah US2010/0083105 in view of Lymberopoulos et al. US2015/0227517
Regarding Claim 9, Gauglitz does not teach: wherein the event dataset is created based on an analysis of a plurality of search queries submitted by a plurality of users
	However, Lymberopoulos teaches: wherein the event dataset is created based on an analysis of a plurality of search queries submitted by a plurality of users (Lymberopoulos see paragraph 0027 0028 search query volume spikes from user search queries due to trending events are determined and identified as a trending topic to respond to future user search queries)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz to include to include defining trending topics as taught by Lymberopoulos for the predictable result of more efficiently determining modules and topics and allowing for user search queries to define events. 
Regarding claim 22, see rejection of claim 9
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gauglitz et al. US2013/0275505 in view of Cecora US2012/0290968 in view of Channabasavaiah US2010/0083105 in view of Steiner US2012/0213404 
Regarding claim 11, Gauglitz does not distinctly disclose: wherein the plurality of user uploaded media content files is clustered to a cluster according to an analysis of the at least one indicating tag; wherein the group is selected from the plurality of clusters.
	However, Steiner teaches: wherein the plurality of user uploaded media content files is assigned to a cluster according to an analysis of the at least one indicating tag; wherein the group of user uploaded media content files is selected from the plurality of clusters. (Steiner see paragraph 0014 0015 0025 0027 0033 users upload photos with corresponding data for each photo and based on the corresponding data the photos from different users are can be determined to be from the same event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz to include clustering by time and location as taught by Steiner for the predictable result of allowing users to efficiently identify related content.
Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gauglitz et al. US2013/0275505 in view of Cecora US2012/0290968 in view of Channabasavaiah US2010/0083105 in view of Smith et al. US2015/0019203
Regarding Claim 12, Gauglitz does not teach: wherein the analyzing the content in the web document comprises a natural language processing
 Smith teaches: wherein the analyzing the content in the web document comprises a natural language processing (Smith see paragraph 0015 NLP implementation on a number of webpages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz to include to include using natural language processing as taught by Smith for the predictable result of more efficiently analyzing content on a webpage.
Claim(s) 13, 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gauglitz et al. US2013/0275505 in view of Cecora US2012/0290968 in view of Channabasavaiah US2010/0083105 in view of Ye et al. US2013/0041750
Regarding Claim 13, Gauglitz does not teach: where in the analyzing the content in the web document is induced by the web document being loaded by the browser
	However, Ye teaches: where in the analyzing the content in the web document is induced by the web document being loaded by the browser (Ye see paragraph 0037 analysis of webpage is performed in real time such that when user loads a webpage the webpage is analyzed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of sharing media content on social media as taught by Gauglitz to include to include analyzing the webpage as it loads as taught by Ye for the predictable result of more efficiently analyzing content on a webpage.
	Regarding claim 21, see rejection of claim 13.

Response to Arguments
Applicant’s argument: Newly amended claims are not taught by the prior art
Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection. 




















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALLEN S LIN/Examiner, Art Unit 2153